Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                                May 20, 2015

The Court of Appeals hereby passes the following order:

A15E0031. ACKERMAN v. WISEHART.

      Upon consideration of Appellant William C. Ackerman, Jr., M. D.’s emergency
motion, it is hereby ordered that the motion is DENIED.

                                     Court of Appeals of the State of Georgia
                                                                          05/20/2015
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.